PER CURIAM.
This appeal questions the correctness of an order granting the plaintiff’s motion for summary judgment and ordering the parties to proceed to arbitration on plaintiff’s uninsured motorist claim. The first point raised is that there were issues of fact regarding whether the plaintiff gave proper notice of the accident. The record reflects that the defense of notice was not raised by the pleadings and was not placed at issue before the trial court. Fla.R.Civ.P. 1.110(d) and 1.120(c). The second point is that there were issues of fact as to whether or not the adverse vehicle was a hit and run vehicle as defined by the policy. The question of whether or not a hit and run vehicle was involved is a matter properly subject to determination in arbitration. Ebens v. State Farm Mutual Automobile Insurance Company, 278 So.2d 674 (Fla. 3d DCA 1973); Industrial Fire and Casualty Insurance Company v. Coquemard, 332 So.2d 636 (Fla. 3d DCA 1976). Therefore, the order granting plaintiff’s motion for summary judgment and ordering the parties to proceed to arbitration is affirmed.
Affirmed.